internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-112651-98 date date parent buyer target sellers a b c d e f g h i company official authorized representative business x business y date a date aa date b date c dear this responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election additional information was received in and with letters dated june and date buyer and target are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 and sec_1_338-1 c of the income_tax regulations the election with respect to the acquisition of target on date a the material information is summarized below parent engaged in business x is the common parent of a consolidated_group that has a fiscal_year ending september this consolidated_group includes buyer engaged in business y target also engaged in business y was an s_corporation owned by individual sellers a through i up to the date of the sale target was a calendar_year taxpayer the individual sellers are calendar_year cash_basis taxpayers on date aa buyer and sellers entered into a stock purchase agreement for buyer to acquire all of sellers’ target stock on date a buyer acquired all of sellers’ target stock for cash in a fully taxable_acquisition it is represented that buyer was not related to target within the meaning of sec_338 and buyer’s acquisition of target stock qualified as a qualified_stock_purchase as defined in sec_338 buyer and sellers intended to file the election the election was due on date b but for various reasons it was not filed on date c which is after the due_date for the election buyer and sellers discovered that the election was not timely filed the statute_of_limitations under sec_6501 has not expired for buyer’s sellers’ or target’s taxable_year s in which the acquisition sale was consummated or for any year s affected by the election sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation thus the sale of target stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 and provide that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 or form 8023-a in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1 h -1 e ii provides that old target is treated as if while owned by the selling s_corporation shareholders it distributed all of its assets in complete_liquidation sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case buyer and sellers were required by sec_1 h - d to file the election on date b however for various reasons the election was not timely filed subsequently buyer and sellers filed this request under sec_301_9100-1 for an extension of time to file the election the time for filing the election is fixed by the regulations ie sec_1 h - d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for buyer and sellers to file the election provided buyer and sellers show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by sellers buyer company official and authorized representative of sellers explain the circumstances that resulted in the failure to timely file a valid election the information also establishes that tax professionals were responsible for the election that sellers and buyer relied on them to timely make the election and that the government will not be prejudiced if relief is granted based on the facts and information submitted including the representations made we conclude that buyer and sellers have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for buyer and sellers to file the election with respect to the acquisition of target as described above the above extension of time is conditioned on the taxpayers’ sellers’ buyer’s and target’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax affect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 the above extension is also conditioned on i buyer and the sellers signing the election and ii buyer and sellers treating the acquisition sale of target stock as a sec_338 transaction buyer and the sellers must file the election in accordance with sec_1 h -1 d that is a new election on form_8023 or form 8023-a must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the form and the information that is required by the form must be attached to the election form see announcement i r b a copy of this letter should be attached to the election form buyer and sellers must file or amend as applicable their returns to report the transaction as a sec_338 transaction and attach a copy of the election and the information required therewith and a copy of this letter we express no opinion as to whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target and thus by sellers on target’s deemed asset sale in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent pursuant to the power_of_attorney on file in this office to the representative of the target and sellers sincerely yours assistant chief_counsel corporate by bernita l thigpen deputy assistant chief_counsel corporate
